Exhibit 10.2

 

Execution Version

 

[g176671koi001.jpg]

Wells Fargo Energy Capital, Inc.

1000 Louisiana Street, 9th Floor

Houston, Texas 77002

 

 

August 12, 2015

 

LRR Energy, L.P.

1111 Bagby Street, Suite 4600
Houston, Texas, 77002
Attention: Mr. Jaime Casas

 

Re:          Consent Letter Agreement Regarding Declaration of Cash Distribution

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Second Lien Credit Agreement, dated as
of June 28, 2012, among LRE Operating, LLC (the “Borrower”), LRR Energy, L.P.
(the “Parent”), the banks and financial institutions from time to time party
thereto as lenders (the “Lenders”) and Wells Fargo Energy Capital, Inc., as
administrative agent for the Lenders (the “Administrative Agent”) (as amended
prior to the date hereof, the “Credit Agreement”).  Capitalized terms used
herein without definition shall have the meanings given to them in the Credit
Agreement.

 

1.             Request for Consent.  The Borrower and the Parent have advised
the Administrative Agent and the Lenders that the Parent has entered into that
certain Purchase Agreement and Plan of Merger with Vanguard Natural Resources,
LLC and the other Persons party thereto, dated as of April 20, 2015, in the form
attached as Exhibit 2.1 to the Parent’s April 22, 2015 Form 8-K filed with the
SEC (the “Merger Agreement”).  The Borrower and the Parent have further advised
the Administrative Agent and the Lenders that (i) in connection with the Merger
Agreement, the Parent desires to declare a cash distribution in an aggregate
amount not to exceed $1,800,000, to be paid to its transfer agent for the
benefit of the holders of its Equity Interests no sooner than one Business Day
after the Closing Date (as defined in the Merger Agreement) (the “Distribution
Declaration”) and (ii) the Parent is prohibited from announcing the Distribution
Declaration under Section 9.04 of the Credit Agreement.  The Borrower and the
Parent have requested that the Administrative Agent and the Lenders enter into
this letter agreement (this “Letter Agreement”) to evidence the Lenders’ consent
to the Parent announcing the Distribution Declaration on the terms and
conditions set forth herein.

 

2.             Limited Consent. In reliance on the representations, warranties,
covenants and agreements contained in this Letter Agreement, and notwithstanding
anything in Section 9.04 of the Credit Agreement that may prohibit the Parent
from announcing the Distribution Declaration, the Majority Lenders hereby
consent to the Loan Parties announcing the Distribution Declaration, subject to
the following terms and conditions:

 

(a)           the Distribution Declaration and all press releases and other
documentation related thereto shall expressly provide that the payment of the
distribution (i) is conditioned and contingent upon the consummation of the
Transactions (as defined in the Merger Agreement) and the occurrence of the
Closing Date including, without limitation, the indefeasible repayment in full,
in cash, of all Indebtedness as defined in the Credit Agreement and the
termination of the Credit Agreement and (ii) shall not be remitted to the
Parent’s transfer agent for the benefit of the holders of its Equity Interests
until at least one Business Day after the Closing Date;

 

--------------------------------------------------------------------------------


 

(b)           prior to announcing the Distribution Declaration, the Parent shall
not have (i) cancelled the September 10, 2015 special meeting of the holders of
its Equity Interests announced in its July 13, 2015 Form 8-K filed with the SEC
or (ii) delayed such special meeting to a date later than September 25, 2015,
and announcing the Distribution Declaration shall not result in such a delay or
cancellation;

 

(c)           at the time of the Distribution Declaration, the Merger Agreement
shall be in full force and effect and shall not have been amended subsequent to
the date hereof, and no action shall have been taken by any party thereto to
terminate the Merger Agreement, and no public statement shall have been made by
any party thereto that it intends to terminate the Merger Agreement;

 

(d)           the Distribution Declaration shall have been made in accordance
with the terms hereof prior to the Outside Date (as defined in the Merger
Agreement);

 

(e)           immediately before and after giving effect to the Distribution
Declaration, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; and

 

(f)            the Parent shall have provided evidence reasonably acceptable to
the Administrative Agent that the Parent has satisfied any applicable
requirements and/or obtained any required consents under the Merger Agreement in
order to (i) enter into this Letter Agreement and/or (ii) announce the
Distribution Declaration, including, without limitation, pursuant to Sections
4.1, 7.5 or 7.13 thereof.

 

For the avoidance of doubt, the Borrower and the Parent acknowledge and agree
that (i) this Letter Agreement provides for a consent to the Distribution
Declaration only, (ii) this Letter Agreement shall not be construed as a consent
to the payment of the distribution described in the Distribution Declaration and
(iii) the payment of the distribution described in the Distribution Declaration
is not permitted by the Credit Agreement, including pursuant to Section 9.04
thereof.

 

3.             Limitations on Consent.  Nothing contained herein shall be deemed
a consent to, or waiver of, any other action or inaction of the Borrower, the
Parent or any of the other Loan Parties which constitutes (or would constitute)
a violation of any provision of the Credit Agreement or any other Loan Document,
or which results (or would result) in a Default or Event of Default under the
Credit Agreement or any other Loan Document.  The Administrative Agent and the
Lenders shall have no obligation to grant any future waivers, consents or
amendments with respect to the Credit Agreement or any other Loan Document.

 

4.             Representations and Warranties; Ratifications and Affirmations of
the Loan Parties.  To induce the Lenders and the Administrative Agent to enter
into this Letter Agreement, each Loan Party hereby represents and warrants to
the Lenders and the Administrative Agent as follows:

 

(a)           Each representation and warranty of such Loan Party contained in
the Credit Agreement and the other Loan Documents is true and correct in all
material respects (except that any such representations and warranties that are
qualified by materiality shall be true and correct in all respects), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case such representations and warranties shall continue
to be true and correct in all material respects (except that any such
representations and warranties that are qualified by materiality shall be true
and correct in all respects) as of such specified earlier date.

 

(b)           No Default or Event of Default has occurred and is continuing.

 

2

--------------------------------------------------------------------------------


 

Each Loan Party (x) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, the Credit
Agreement and the other Loan Documents to which it is a party and agrees that
each of the Loan Documents to which it is a party remains in full force and
effect and (y) acknowledges the validity, enforceability and binding effect
against such Loan Party of the Credit Agreement and each other Loan Document to
which such Loan Party is a party.

 

5.             Miscellaneous.

 

(a)           THIS LETTER AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)           The expense reimbursement and indemnification provisions of
Section 12.03 of the Credit Agreement are hereby incorporated by reference and
made a part hereof as if fully set forth herein.

 

(c)           This Letter Agreement may be executed in separate counterparts and
delivery of an executed signature page hereof by facsimile or electronic mail
shall be effective as delivery of manually executed counterpart hereof; however,
no party shall be bound by this Letter Agreement unless and until a counterpart
hereof has been executed by each Loan Party and a number of Lenders sufficient
to constitute Majority Lenders.

 

(d)           This Letter Agreement constitutes a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto and thereto.

 

(e)           THIS LETTER AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

WELLS FARGO ENERGY CAPITAL, INC.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Charles C. O’Brien III

 

 

Charles C. O’Brien III

 

 

Vice President

 

Signature Page to Consent Letter Agreement

 

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

 

 

 

 

BORROWER:

LRE OPERATING, LLC

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

PARENT:

LRR ENERGY, L.P.

 

 

 

By:

LRE GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Jaime R. Casas

 

Name:

Jaime R. Casas

 

Title:

Vice President and Chief Financial Officer

 

Signature Page to Consent Letter Agreement

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Charles C. O’Brien III

 

 

Charles C. O’Brien III

 

 

Vice President

 

Signature Page to Consent Letter Agreement

 

--------------------------------------------------------------------------------